Per Curiam.
By order entered February 14, 1997, petitioner’s motion to direct respondent to appear before a staff attorney of petitioner to be examined under oath and to produce certain records and documents was granted. Respondent failed to appear as directed by our order. Petitioner now moves to suspend respon*659dent pending his compliance with the order. Respondent has not replied to the motion.
The motion is granted and respondent is suspended pending his compliance with the order (see, e.g., Matter of Moed, 204 AD2d 852; Matter of Hurwitz, 185 AD2d 597).
Cardona, P. J., White, Casey, Spain and Carpinello, JJ., concur. Ordered that petitioner’s motion be and hereby is granted and respondent is suspended from practice, effective immediately and until further order of this Court, pending his compliance with this Court’s order entered February 14, 1997; and it is further ordered that, for the period of suspension, respondent be and hereby is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he hereby is forbidden to appear as attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another an opinion as to the law or its application, or of any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 (22 NYCRR 806.9) of the rules of this Court regulating the conduct of suspended attorneys.